FastFunds Financial Corporation 319 Clematis Street, Suite 703 West Palm Beach, FL 33401 July 9, 2008 VIA EDGAR AND FACSIMILE Tia Jenkins, Senior Assistant Chief Accountant Division of Corporate Finance Office of Beverages, Apparel and Health Care Services Securities and Exchange Commission 100 F Street N.E. Washington, D.C.20549 Attention:Ms. Tia Jenkins Re: FastFunds Financial Corporation (the “Company”) Form 10-K for the Fiscal Year Ended December 31, 2007 Filed April 15, 2008 Form 10-Q for the Quarter Ended March 31, 2008 Filed May 15, 2008 File No. 000-33053 Dear Ms. Jenkins: In response to your closing comments in your comment letter dated June 25, 2008 with respect to the above-referenced matters (the “Comment Letter”), the undersigned, on behalf of the Company, hereby acknowledges and represents the following: 1. The Company is responsible for the adequacy and accuracy of the disclosures in its filings with the Commission; 2. Staff comments or changes to disclosure in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing; and 3. The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, FASTFUNDS FINANCIAL CORPORATION By: /s/ Barry Hollander Barry Hollander, Chief Executive Officer
